Citation Nr: 1700184	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
					

THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to a disability rating in excess of 30 percent for service-connected gastroesophageal reflux disease (GERD) with duodenitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to December 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A January 2009 rating decision denied service connection for a cervical spine disability and a December 2015 rating decision denied an increased rating for service-connected GERD with duodenitis. 

A video-conference hearing was held before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing has been associated with the claims file.  

In April 2015, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to a disability rating in excess of 30 percent for service-connected GERD with duodenitis, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his cervical spine disability, diagnosed to include arthritis, has existed continuously since separation from service.




CONCLUSION OF LAW

The requirements for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R.    §§ 3.307, 3.309.  In the present appeal, the Veteran's cervical spine disability has been diagnosed to include arthritis, a chronic disease under 38 C.F.R. § 3.309(a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a cervical spine disability.  However, it is significant that the Veteran underwent numerous instances of treatment for chronic low back pain since January 1997 and continuing through his separation from service in December 1998.  He was assigned a number of physical profiles for back pain and was discharged from service for his chronic low back pain.  His back pain was attributed to an instance wherein he fell in mud in January 1997 and to his job responsibilities lifting heavy equipment.  His service separation document, his DD-214, indicates that his military occupational specialty (MOS) was in heavy construction equipment.

On VA examination in July 1998, the Veteran presented for examination of his lumbar spine and demonstrated full range of motion of the cervical spine; however, during VA treatment in October 2001, he demonstrated limited range of motion of the cervical spine.  In June 2004, during VA treatment, the Veteran complained of neck pain and as of February 2007, his VA problem list included an unspecified musculoskeletal disorder and symptoms related to the neck.  In March 2014, during VA treatment, the Veteran was diagnosed with spinal stenosis, and on VA examination in September 2015, he was diagnosed with degenerative arthritis of the cervical spine.

In his February 2009 Notice of Disagreement (NOD) and September 2010 Substantive Appeal, the Veteran referred to his in-service spinal injury, for which he discharged.  During the Veteran's March 2015 Board hearing, he reported long-term treatment of his lumbar spine, and asserted that "they were treating his neck at the same time."  He reported that he believed that his neck symptoms are related to service, even though he did not specifically injure his neck during service, because he incurred no other injuries and no post-service neck injuries, and because he first started noticing problems with his neck after service, and that he "always had that discomfort."  He asserted that he always had discomfort in the spinal area, but "never took his neck into consideration."  He reported that he complained of neck issues during his VA examinations, however, he was present for examination in order to evaluate his lumbar spine.  

The Veteran is competent to report that he experienced neck symptoms coincident to his chronic low back pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard. Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2). 

On VA examination in October 2015, the examiner opined that the Veteran's cervical spine disability was less likely than not related to service and reasoned that his service treatment records were silent for neck complaints and the Veteran, in 2013, during VA treatment, reported an onset of 2007 of neck symptoms.  The examiner opined that the Veteran's disability was age-related, as evidence-based medicine did not support the conclusion that exercise and/or heavy lifting caused spine conditions unless there was a specific injury.  

The VA examiner did not account for the Veteran's neck complaints prior to 2007, his limited range of motion found in 2001, only three years after separation from service, or his competent and credible lay statements as to continued neck symptoms since service and his assertion that he always had discomfort in the neck and did not take such into consideration as he was being treated for his entire spine.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Without consideration of the Veteran's lay statements in this regard, the VA opinion is of little probative value. 

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of a current cervical spine disability, diagnosed to include arthritis, and evidence of a significant lumbar spine injury during service with chronic low back pain leading to the Veteran's discharge.  Also, there is evidence that the Veteran experienced continuous neck symptoms since service.  It is clear to the Board that while the Veteran's post-service VA and private treatment records do not demonstrate specific neck complaints from the time of his separation from service to the present, it is reasonable to conclude that the Veteran considered his private and VA treatment of the lumbar spine as treatment for the entire spine and that his complaints related to the lumbar spine were related to a disability already service-connected and required evaluation and record-keeping.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a cervical spine disability, diagnosed to include arthritis, is warranted.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

The Veteran, in his November 2016 Substantive Appeal, elected to be heard by the Board as to his claim of entitlement to a disability rating in excess of 30 percent for service-connected GERD with duodenitis.  It appears that the AOJ has not yet scheduled the Veteran for such.  Thus, on remand, the AOJ should schedule the Veteran for a Board hearing via video-conference.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board, as to his claim of entitlement to a disability rating in excess of 30 percent for service-connected GERD with duodenitis.  Notify the Veteran and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


